Title: Thomas Appleton to Thomas Jefferson, 26 August 1815
From: Appleton, Thomas
To: Jefferson, Thomas


          Sir  Leghorn 26th August 1815.
        	Early in the present month, I convey’d, by the Brig adeline, Captn Jenkins for Baltimore, a letter to you from Mr Mazzei.—He has now requested me to forward the duplicate, by which you will perceive, he is desirous of Receiving the whole amount for which his house & lot in Richmond was sold, suggesting that a much greater interest can be obtain’d in Tuscany, with the best Security in real estate.—Now the truth is far otherwise, for it is with great difficulty, that money-holders Can find even Six ⅌Ct with good Security; and there has been more money plac’d, within the last Year at 5 ⅌Ct than at six—this fatal persuasion into which he has been led, is the only & real Cause of all the losses of which he so severely complains, and not arising from any political events as he suggests; for there is always found Some vulnerable part in every contract, however well guarded may be the expressions, if more than the legal interest has been exacted.—The most profound mediations of the usurer, to evade the laws, have in almost every instance I have known, been frustrated; for even the positive acknowledgement of a debt, drawn in every known legal form, has been found unavailing, when circumstantial evidence could be oppos’d, & when Strengthened by the general Reputation of the lender, for usurious contracts—this has been the unfortunate Situation of Mr Mazzei, and in addition to which, his intellectual powers are So totally bewilder’d, that he forgets every event of the day: so that, his family now only Speak to him on Such trivial Subjects, as are not of any importance if remember’d or forgotten.—on politics no one speaks to him, for unhappily there are little remains of what formerly distinguish’d him, but his impetuosity; the consequence is, that almost all his friends have gradually Retir’d, & thus leave him in solitude, to bewail their ingratitude; and Still more, that his miserable existence is prolong’d beyond every moral or physical enjoyment.—In a few words, Sir, his emaciated body is nearly bent to the earth, and his teeth have all fallen, So that he is reduc’d to exist almost intirely on vegetables, and which he never moistens with a Single draught of cheering wine.—an intestinal Rupture has Commenc’d, and his legs are So Swollen, that he with great difficulty moves about his house—under all these evils, which he impatiently bears, he had very lately determin’d to quit alone, this country, and Retire to Virginia.—He made known his determination to all his acquaintance & friends, but their  arguments to dissuade him, were either not listen’d to, or forgotten; for he continu’d still making the preparations for his departure—However, I presented to his mind, such a mass of reasons why he should desist from So ill-tim’d a project, that he has finally intirely abandon’d it.—It is with much difficulty that he Can So collect his bewilder’d Senses, as to write a letter; and to Read, is So intirely useless, owing to his instantaneous forgetfulness, that he is now Reduc’d to pass whole days, in Some childish game at Cards, when he Can find any one who has leisure and patience; for he as impatiently bears an unfavorable hand, as though the recompense of a good one, were not a few miserable beans—feeling then as he now does, his own insufficiency to conduct his pecuniary concerns, join’d to the advice of his friends, he has finally consented, that all payments of money shall be made into the hands of his wife & daughter; for otherwise, they had Resolv’d to petition the Grand Duke, to this effect; and agreeably to the usage of Tuscany in similar Cases, the whole management of his affairs would have devolv’d on them.—In addition to all these evils, there is another, which indeed, is of the most distressing kind.—He imagines, as he has often assur’d me, that his wife & daughter are weary of that assistance, which his age & infirmities indispensably Require; and Certainly it is very painful to observe, that there seems Some foundation for his suspicions, for their ennui is not conceal’d under the slightest Veil of affection.—They have then express’d their very earnest desire, that you will not remit the principal as Mr Mazzei has so much urg’d in his letter to you, but that you will forward only the interest as it shall become due: being greatly satisfied, both with the Security & the annual income of six ⅌Ct—They are likewise apprehensive, that if he should get into the possession of so large a Sum, he would conceal it from his family, and it would Soon fall a prey to a number of designing persons; or what I think more probable, it would induce him to abandon his home, and vainly Seek for Contentment & happiness in the U’States.—
        	I have thought, Sir, this Statement of his present situation, necessary to the forming your own judgment, as to the propriety of adhering to his wishes, or of complying with the Request of his wife & daughter.—It will afford me, Sir, the most Sincere Satisfaction, if I can in any way be useful to you in Italy, as it now does, to beg you will accept the expressions of my very high esteem & respect.—
          Th: Appleton
        